Name: Council Regulation (EEC) No 849/81 of 27 March 1981 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87 / 8 Official Journal of the European Communities 1 . 4 . 81 COUNCIL REGULATION (EEC) No 849/81 of 27 March 1981 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway shark in certain areas between six and 12 nautical miles from the base-lines of the United Kingdom; Whereas the interim system laid down in Regulation (EEC) No 398/81 authorizing fishing by Norwegian vessels in the Community fishery zone ( 3 ), which expires on 31 March 1981 , should be replaced by a definitive system for 1981 in accordance with the arrangements negotiated between the Community and Norway, HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas the Community and Norway have held consultations in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ( 2 ) concerning mutual fishing rights in 1981 and the management of joint biological resources ; Whereas , following these consultations, an Agreement in the form of an exchange of letters establishing a fishing arrangement between the Community and Norway for 1981 was initialled on 11 December 1980 ; Whereas the Agreement of 19 December 1966 between Denmark , Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat up to four nautical miles from the base-lines ; Whereas under this Agreement the Community, Norway and Sweden have consulted about regulatory measures for fishing in the area covered thereby; whereas these consultations have not yet resulted in an arrangement for 1981 ; Whereas, in the absence of such an arrangement, Norwegian vessels are allowed to fish without quantitative limitations in the Danish fishing zone in Skagerrak, seawards of four nautical miles from the base-lines , pursuant to the abovementioned Agreement of 19 December 1966 ; whereas fishing for stocks occurring both in the North Sea and the Skagerrak is subject to the quantitative limitations agreed during the consultations between the Community and Norway; Whereas the Fishery Agreement of 1964 between the United Kingdom and Norway provides that Norwegian vessels are authorized to fish for dogfish and basking 1 . Fishing by vessels flying the flag of Norway in the 200 mile zone of the Member States in the North Sea, Skagerrak, Kattegat, the Baltic Sea , the Labrador Sea , Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 °00'N shall be authorized in 1981 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200 mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured, with the following exceptions : ( a ) fishing in the Skagerrak is allowed seawards of four nautical miles from the base-lines of Denmark; (b ) fishing for dogfish and basking shark is allowed in the areas defined in Annex II . 3 . Fishing in the parts of ICES division III a), limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden, is not subject to quantitative limitations except for mackerel and saithe. 4 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 5 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned.( ! ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal ). ( 2) OJ No L 226, 29 . 8 . 1980, p. 48 . ( 3) OJ No L 45 , 18 . 2 . 1981 , p . 1 . 1 . 4 . 81 Official Journal of the European Communities No L 87/ 9 Article 1 cancellation shall take effect from the date of the surrender of the licence to the Commission . 7. In the event that there has been failure to comply with the obligations laid down in this Regulation, the licence shall be withdrawn. 8 . No licence shall be issued for a maximum period of 12 months in respect of vessels for which the obligations laid down in this Regulation have not been observed . 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex III is to be entered. 3 . Vessels referred to in paragraph 1 except those fishing in ICES division III a) shall transmit to the Commission , according to the rules set out in Annex IV, the information set out in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides . Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : Article 3 ( a ) name of the vessel ; (b ) registration number ; ( c ) external identification letters and numbers ; (d) port of registration ; ( e ) name and address of the owner or charterer ; 1 . Fishing within NAFO sub-area 1 and ICES sub-areas XIV and V under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence. 2 . Fishing within all the other ICES sub-areas by vessels exceeding 200 grt under the quotas established in Article 1 shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence. 3 . The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences shall not exceed : ( f) gross tonnage and overall length ; (g ) engine power ; (h ) call sign and radio frequency ; ( i ) intended method of fishing; ( j ) intended area of fishing ; (k ) species for which it is intended to fish ; ( 1 ) period for which a licence is requested.  13 for fishing Greenland halibut, Article 5 Fishing for the quotas referred to in Article 1 for blue ling, ling, tusk, Greenland halibut, is only allowed by use of the method commonly known as ' long-lining'. Article 6  24 for fishing northern deep-water prawn (Pandalus borealis ) within NAFO sub-area 1 and ICES sub-areas XIV and V. However, the number of vessels fishing simultaneously for northern deep-water prawn may not exceed 12 as an average calculated per month for the whole year, the maximum being 18 vessels per month , in NAFO sub-areas XIV and V. 4 . The Commission shall issue the licences to fish provided for in paragraph 2 to every ship for which a licence is required by the Norwegian authorities . 5 . Each licence shall be valid for one vessel only . When two or more vessels are taking part in the same fishing operation, each vessel shall be in possession of a licence. 6 . Licences as provided for in paragraph 1 may be cancelled in favour of the issue of new licences . The Fishing in Skagerrak for the quotas referred to in Article 1 is subject to the following provisions : 1 . directed fishing for herring is prohibited from 1 October to 31 December 1981 ; 2 . directed fishing for herring for purposes other than human consumption is prohibited ; 3 . the use of trawl and purse seine for the capture of pelagic species is prohibited from Saturday midnight to Sunday midnight . No L 87 / 10 Official Journal of the European Communities 1 . 4 . 81 Article 7 the name of the vessel involved and of any action they have taken . The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure the enforcement of this Regulation. Article 9 Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January until 31 December 1981 . Where an infringement is duly established the Member States shall , without delay, inform the Commission of This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 March 1981 . For the Council The President G. BRAKS 1 . 4 . 81 Official Journal of the European Communities No L 87 / 11 ANNEX I Fishing quotas (in tonnes) Species Area within which fishing is authorized Quantity (tonnes ) Mackerel ICES IV and Skagerrak ( ] ) 6 000 ICES VI a) ( 2 ) + VII d ), e), f), h) 20 000 Sprat ICES IV 71 000 Cod ICES IV 10 000 Haddock ICES IV 6 000 Saithe ICES IV and Skagerrak ( J ) 20 000 Whiting ICES IV 7 000 Plaice ICES IV 500 Sand-eel , Norway pout , blue whiting ICES IV 50 000 ( 3) Blue whiting ICES II, VI a ) ( 2), VI b ), VII (4 ), XIV, V a) 100 000 Blue ling ICES IV, VI , VII 1 000 ( 5 ) Ling and tusk ICES IV, VI , VII 20 000 ( s ) ( 6 ) Dogfish ICES IV, VI , VII 6 000 ( 7 ) Basking shark ( 8) ICES IV, VI , VII 800 ( 7) Porbeagle ICES IV , VI , VII 1 000 Northern deep-water prawn NAFO 1 ( 9) 1 000 (Pandalus borealis ) ICES XIV + V a) 3 000 ( 10) Greenland halibut NAFO 1 600 ( «) ICES XIV + V a) 600 (u ) Other species ( excluding by ­ catches of horse-mackerel ) ICES IV 5 000 (*) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden. ( 2 ) North of 56 °30'N. ( 3 ) Of which sand-eel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . ( 4 ) West of 12 °W. ( 5 ) Of which a by-catch of 20 % of cod per ship, per voyage, is authorized in ICES sub-areas VI and VII . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . ( 5 ) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes. ( 7 ) This quota does not include catches taken in the areas defined in Annex II . ( 8 ) Basking shark liver. ( 9 ) South of 68 °N. ( 1(1 ; Experimental fishery only . ( n ) By-catches of halibut should not exceed 10% . No L 87 / 12 1 . 4 . 81Official Journal of the European Communities ANNEX II Zone between six and 12 nautical miles from the base-lines of the territorial sea of the United Kingdom (a) Fishing for dogfish: the areas extending from a line due west of Ard an Runair (North Uist) northwards to a line due east of Start Point (Orkney) including the areas around the Flannan Islands, the Shetland Islands and Fair Isle and the off-lying islands of the St. Kilda Group, North Rona and Sulisker, Sule Skerry and Stack Skerry, (b ) Fishing for basking sharks: the same areas as for dogfish and also the area between a line due west of the Mull of Oa ( Islay) and a line due west of Ard an Runair. ANNEX III 1 . The following details are to be entered in the log-book after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries: 1.1 . the quantity ( in kg) of each species caught; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4 . the fishing method used. 2 . The following log-book has to be used when fishing within NAFO sub-area 1 and ICES sub-areas XIV and V. E U R O PE A N C O M M U N IT IE S 'L O G -B O O K FO R N A FO SU B -A R EA 1 A N D IC ES SU B -A R EA S X IV A N D V V es se l na m e Si de N o i I I I I 1 I I C om m un it ie s' lic en ce N o D at e N oo n po si tio n (G M T ) H ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 09 I I I I I I IN I I I !W I I T im e ro w be ga n (C .M P T im e to w fi ni sh ed C, M l H o u rs fi sh ed D ep th m et re s) P o si ti o n at st ar t of to w Ty pe of ge ar N um be r of ne ts or lin es us ed M es h si ze Ca tc h by sp ec ies (k ilo gr am s  ro un d w ei gh t) L at it ud e Io ng i ­ ti id e N A F O .d iv is io n C od (1 01 R ed fi sh (1 03 ) G re en ­ la nd ha li bu t .1 18 ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh 18 8) t ap el in ^3 40 ; I'r uw n (6 3 vj K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed Su b- to ta lf or da y K ep t D is ca rd ed To ta lf or vo ya ge K ep t D is ca rd ed 1 . 4 . 81 Official Journal of the European Communities No L 87 / 13 Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's si gn at ur e No L 87 / 14 Official Journal of the European Communities 1 . 4 . 81 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community , or 1.1.2 . NAFO sub-area 1 as defined by the Convention on Future Multilateral Cooperation in the North ­ West Atlantic Fisheries situated under the jurisdiction of Denmark ( a ) the information specified under point 1.6 below; ( b ) the quantity ( in kg) of each species of fish in the hold ; ( c) the date and NAFO sub-area or ICES division within which the captain intends to commence fishing . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a ) the information specified under point 1.6 below; ( b ) the quantity ( in kg) of each species of fish in the hold ; (c ) the quantity ( in kg) of each species caught since the previous transmission ; ( d ) the ICF'S division or NAFO sub-area in which the catches were taken ; ( e ) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 : information referred to under ( a), (b), ( c ), ( d), (e), ( f); ( g) the quantity ( in kg) of discards specified by species since the previous transmission . 1 .3 . A notice of departure at least 48 hours prior to the vessel 's scheduled exit from the zone referred to under 1.1.2 and ICES sub-area XIV . 1.4 . At weekly intervals, commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 : ( a ) the information specified under point 1.6 below; ( b ) the quantity ( in kg) of each species caught since the previous transmission ; (c ) the ICES division or NAFO sub-area in which the catches were made . 1.5 . On each occasion the vessel moves from one ICES subdivision to another within the zone as defined in 1.1.1 , the information provided for in point 1.6 below. 1.6 . ( a ) the name, call sign, identification numbers and letters of the vessel and the name of its master : ( b ) the licence number if the vessel is under licence ; ( c ) the serial number of the message ; (d ) identification of the type of message ; ( e ) the date , the time and the geographical position of the vessel . 1 . 4 . 81 Official Journal of the European Communities No L 87 / 15 The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex address 24 189 FISEU-B ) via one of the radio stations listed under point 3 below and in the form specified under point 4 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel 's behalf by another vessel . Name of radio station: Call sign of radio station Skagen OXP BlÃ ¥vand OXB RÃ ¸nne OYE Norddeich DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey GNE Ilfracombe 2.1 2 .2 . 3 . 4 . Niton Stonehaven Portshead GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB Land's End Valentia Malin Head Boulogne Brest FFU Saint-Nazaire Bordeaux-Arcachon FFO FFC OZN OXF OXI OYS OZM OXJ Central GodthÃ ¥b Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon fÃ ¦ringerhamn Bergen Farsund FlorÃ ¸ Rogaland TjÃ ¸rne Ã lesund 22239 LGN LGZ LGL LGQ LGT LGA Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message - when entering one of the zones referred to under 1.1.1 and 1.1.2 : ' IN',  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : ' OUT,  message  when moving from one ICES division to another : ' ICES ',  weekly message : 'WKL',  notice of departure from the zone referred to under 1.1.2 : ' NL', No L 87 / 16 Official Journal of the European Communities 1 . 4 . 81  the geographical position,  the ICES division or NAFO sub-area in which fishing is expected to commence,  the date on which fishing is expected to commence,  the quantity ( in kg) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division or NAFO sub-area in which the catches were made ,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission,  the name and call sign of the vessel to which the transfer was made,  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ,  the name of the master,  the quantity ( in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1 . 2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius ), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus ), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens ), K. Whiting (Meriangus merlangus), L. Herring (Clupea harengus ), M. Sand-eel (Ammodytes sp .) , N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva ), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish ( Sebastes sp .), V. American plaice (Hypoglossoides platessoides), W. Squid ( Illex), X. Yellowtail (Limanda ferruginea) Y. Blue whiting (Gadus poutassou), Z. Tuna (Thunnidae ), AA. Blue ling (Molva dypterygia), BB . Tusk (Brosme brosme).